DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 10/29/20 including claims 1-30, out of which claims 1-15 have been canvelled. Remaining claims are 16-30 for consideration..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21 26  are rejected under 35 U.S.C. 103 as being unpatentable over  YERRAMALLI et al ( US 20190028999), henceforth, ‘999 and further in view of PHAN et al (US 20210337502 ), henceforth, ‘502.
For claims16, 21 26, ‘999 discloses following limitations   
A method for performing paging in an unlicensed band by a user equipment (UE), the method comprising:
(‘999: [0002] The following relates generally to enhancements to a paging procedure used in eMTC unlicensed. 
Also, to improve performance of devices with infrequent communications, techniques for paging during extended 
UEs used in eMTC unlicensed.
 ‘999 does not disclose following limitation, which is disclosed clearly by ‘502, as follows:
receiving configuration information about a paging occasion (PO) for paging in the unlicensed band; and 
(‘502: [0025] acquiring paging messages in an unlicensed spectrum. In some embodiments, a method in a terminal for acquiring paging information during a set of one or more Paging Occasions (POs), ---, wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more POs. In some embodiments, the set of one or more POs comprises a set of at least two POs. In this manner, the terminal is able to be efficiently paged, particularly when being paged by a network node operating in an unlicensed spectrum. )
monitoring a downlink control channel (PDCCH) in the paging occasion based on the configuration information, wherein the monitoring of the PDCCH includes monitoring a paging message by identifying whether there is a PDCCH scrambled with a paging - radio network temporary identifier (P-RNTI) in the paging occasion configured of a plurality of PDCCH monitoring regions.  
(‘502: [0007] --- The configuration of DRX for paging for LTE is described in 3GPP Technical Specification (TS) 36.304, Version 13.2.0, Section 7.  (Examiner’s note:  In idle mode, the DRX cycle is the same thing as the paging cycle, so called paging occasion,as the UE expects to only receive paging messages.)  Specifically, a UE in idle mode monitors the Physical Downlink Control Channel (PDCCH) during a specific PO for a paging indication referred to as a Paging Radio Network Temporary Identifier (P-RNTI). A PO is a subframe where there may be a P-RNTI transmitted on the PDCCH addressing a paging message. One PF (paging frame) is one radio frame, which may contain one or multiple POs. When DRX is used in LTE, the UE needs only to monitor one PO per DRX cycle.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘502 with those of ‘999 for the advantage of distributing the UEs and give the eNB a better chance to successfully page different UEs with minimal paging latency.

For claim 21, all limitations are same as in claim 16. Here, base station is transmitting to UE, whereas in claim 16, UE is receiving configuration information. Prior arts disclos all limitations, as in claim 16.
 of the UE 120 and/--- may be used to perform the operations described herein and illustrated with reference to FIGS. 6-12. This reads on following limitation:
a controller configured to monitor--
‘990 does not disclose following limitation, which is disclosed by ‘502’  as follows:
A user equipment (UE) for performing paging in an unlicensed band
(‘502:, [0002] The subject matter relates to paging terminals in an unlicensed radio spectrum. [0024] It can be seen that in LTE, there is a fixed location where the PO occurs for a UE. As indicated above for unlicensed spectrums, in systems such as MF, transmissions are subject to LBT. 
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘502 with those of ‘999 for the advantage of distributing the UEs and give the eNB a better chance to successfully page different UEs with minimal paging latency.
Rest of limitations are same as in claim 16

Claims 17, 22 27  are rejected under 35 U.S.C. 103 as being unpatentable over  ‘999 in view of ‘502., and, further, in view of Kim et al ( US 20090238091 ), henceforth, ‘091
For claims 17, 22 27 , ‘999 in view of ‘502 discloses all limitations of subject matter, as applied to preceding claims  16, 21 and 26, with the exception of following limitation, which is disclosed by ‘091, as follows:
wherein the configuration information includes information indicating a number of the plurality of PDCCH monitoring regions constituting the paging occasion and start position information for the PDCCH monitoring region.  
 (‘091: see claim 1, A method of monitoring a physical downlink control channel (PDCCH) in a wireless communication system, carried in a user equipment, the method comprising: acquiring a starting location of a search space in a control region of a subframe k, the control region comprising a set of contiguous control 
channel elements (CCEs) numbered from 0 to N.sub.CCE,k-1, where N.sub.CCE,k is the total number of CCEs in the 
control region of the subframe k, wherein the search space is defined by a set of PDCCHs at each aggregation level, 
the each aggregation level indicating an aggregation of contiguous CCEs, wherein the starting location 
corresponding to a CCE index is defined by the multiple of the aggregation level in the control region; and 
monitoring the set of PDCCHs from the starting location in the search space at the each aggregation level.
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘’091 with those of ‘999 in view of 502 for the advantage of effectively detect control information.

Claims 19, 24 29  are rejected under 35 U.S.C. 103 as being unpatentable over  ‘999 in view of ‘502., and, further, in view of Kim et al ( WO 2018084660 ), henceforth, ‘660
For claims 19, 24 29, ‘999 in view of ‘502 discloses all limitations of subject matter, as applied to preceding claims  16, 21 and 26, with the exception of following limitation, which is disclosed by ‘660, as follows:
wherein the plurality of PDCCH monitoring regions is configured at a predetermined interval, and wherein the predetermined interval is 1.  
 (‘660: the base station may set a plurality of BWPs (bandwidth part ) within one CC  ( component carrier) configured for the UE. (Reads on regions ). For example, the base station may set a BWP that occupies a relatively small frequency region in  PDCCH  monitoring interval (eg, a slot), and set a BWP larger than the BWP configured for the PDCCH for the PDSCH scheduled by the PDCCH. Alternatively, the base station may set some UEs to another BWP for load balancing when many UEs are scheduled to a specific BWP
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘’091 with those of ‘660 in view of 502 for the advantage of load balancing when many UEs are scheduled to a specific BWP (region).

Claims 20, 25 30  are rejected under 35 U.S.C. 103 as being unpatentable over  ‘999 in view of ‘502., and, further, in view of Kim et al ( You et al 20170272322 ), henceforth, ‘332
For claims 20, 25 30, ‘999 in view of ‘502 discloses all limitations of subject matter, as applied to preceding claims  16, 21 and 26, with the exception of following limitation, which is disclosed by ‘332, as follows:
 wherein the monitoring of the PDCCH includes, when there is no PDCCH scrambled with the P-RNTI in a 
first PDCCH monitoring region among the plurality of PDCCH monitoring regions, monitoring whether the PDCCH scrambled with the P-RNTI is present in a second PDCCH monitoring region.  
 (‘332: [0134] The MTC apparatus may receive a cell-common PDSCH (or a PDSCH scheduled by 
PDCCH which is scrambled by S-RNTI, P-RNTI and/or RA-RNTI). That is, the MTC apparatus may assume that an SIB (and/or a random access response (RAR), a paging message) is transmitted only in the cell-common sub-band.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘’091 with those of ‘332 in view of 502 for the advantage of load balancing when many UEs are scheduled to a specific region).
Allowable Subject Matter
Claims 18,23 and 28 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 18, 23 and 28
wherein the information indicating the number of the plurality of PDCCH monitoring regions is 2 or 3.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.	Lee et al (US 20160057738) discloses the present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for monitoring paging occasions in the wireless communication system, the method comprising: receiving paging information and an indicator for selecting paging occasions (POs) to be used for the UE; calculating one or more first POs in a paging frame based on the paging information; and monitoring one or more second POs among the one or more first POs based on the indicator.
Comment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi 
Kumar can be reached on 571-272-7769. The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 

/INDER P MEHRA/                Primary Examiner, Art Unit 2647